 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Robert P. Feldman (Bar Number 69602)
 2   bobfeldman@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 3 Redwood Shores, California 94065
   Telephone:     (650) 801-5069
 4 Facsimile:     (650) 801-5100

 5   John M. Potter (Bar Number 165843)
     johnpotter@quinnemanuel.com
 6 50 California Street, 22nd Floor
   San Francisco, California 94111
 7 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 8
     Alec A. Levy, pro hac vice
 9   aleclevy@quinnemanuel.com
   1300 I Street N.W., Suite 900
10 Washington, D.C. 20005
   Telephone:     (202) 538-8115
11
   Facsimile:     (202) 538-8100
12
   Attorneys for Defendants Pangang Group
13 Company, Ltd., Pangang Group Steel
   Vanadium & Titanium Company, Ltd.,
14 Pangang Group Titanium Industry Company,
   Ltd., and Pangang Group International
15 Economic & Trading Company

16                             UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                    OAKLAND DIVISION
19   UNITED STATES OF AMERICA,                     )   CASE NO. 4:11-CR-0573-07-10 JSW
                                                   )
20          Plaintiff,                             )   PANGANG DEFENDANTS’
                                                   )   OPPOSITION TO THE
21                  v.                             )   GOVERNMENT’S RESPONSE TO
                                                   )   ORDER TO SHOW CAUSE AND
22   PANGANG GROUP COMPANY, LTD.;                  )   MOTION TO STRIKE EXHIBIT
     PANGANG GROUP STEEL VANADIUM &                )
23   TITANIUM COMPANY, LTD.; PANGANG               )
     GROUP TITANIUM INDUSTRY                       )
24   COMPANY, LTD; and PANGANG GROUP               )
     INTERNATIONAL ECONOMIC &                      )
25   TRADING COMPANY,                              )
                                                   )
26          Defendants.                            )
                                                   )
27

28
     Pangang Defendants’ Opposition to Government’s Response to Order to Show Cause and Motion
                                          to Strike Exhibit
                                 Case No. 4:11-CR-0573-07-10 JSW
 1          The government has failed to comply with the Local Rules and this Court’s prior Order in

 2 this case regarding sealing. As a result, the Pangang Defendants respectfully request that the

 3 Court order that Exhibit A to the Declaration of Robert P. Feldman in Support of the Pangang

 4 Defendants’ Motion for Bill of Particulars be publicly filed. The Pangang Defendants also request

 5 that the Court deny the government’s motion to strike, which has no basis in law or fact.

 6                                           BACKGROUND
 7          On March 19, 2019, the Pangang Defendants filed a Motion for Bill of Particulars. (See

 8 Dkt. No. 1124, Pangang Defendants’ Notice of Motion and Motion for Bill of Particulars

 9 (hereinafter “Motion”).) Along with that Motion, the Pangang Defendants file a single exhibit,

10 attached to the Declaration of Robert P. Feldman. (See Dkt. No. 1124-2, Exhibit A to the

11 Declaration of Robert P. Feldman.) That exhibit is a report that the government claims Tze Chao

12 prepared for the Pangang Defendants, entitled “Assessment of the Proposed Pangang 100k tpa

13 TiO2 Chloride Process Flowsheet and P&ID” (“Tze Chao Report”). (Id.) This report is

14 referenced multiple times in the Third Superseding Indictment. (See Dkt. No. 971, Third

15 Superseding Indictment, at ¶¶ 30, 53.) The government alleges that it contains E.I. du Pont de

16 Nemours & Company (“DuPont”) trade secrets. (Id.)

17          The government designated the Tze Chao Report “confidential” under the Protective Order

18 in this case. In compliance with the Local Rules and this Court’s Orders, when the Pangang

19 Defendants filed the Report as an exhibit to their Motion for Bill of Particulars, they did so under

20 seal based on the government’s designation. The Local Rules required that the government then

21 file a declaration providing a specific factual basis for why the Report was sealable by no later

22 than March 25, 2019. See N.D. Crim. L.R. 56-1(c)(1) (incorporating N.D. Civ. L.R. 7-11). The

23 government made no such filing. On March 26, 2019, the Court issued an Order to the

24 government to Show Cause why the Tze Chao Report should not be filed in the public record.

25 (See Dkt. No. 1126.) On April 2, 2019, the government filed a pleading entitled “Response to

26 Order to Show Cause and Motion to Strike Exhibit.” (See Dkt. No. 1129 (hereinafter

27 “Response”).)

28
                                                  2
     Pangang Defendants’ Opposition to Government’s Response to Order to Show Cause and Motion
                                          to Strike Exhibit
                                 Case No. 4:11-CR-0573-07-10 JSW
 1                                               ARGUMENT
 2             The government’s Response does not satisfy its burden to establish a basis to seal the Tze

 3 Chao Report. As a result, the Pangang Defendants respectfully request that the Court order that

 4 this Report be publicly filed. The Pangang Defendants also request that the Court deny the

 5 government’s motion to strike.

 6          I. The Government Has Not Complied With Court Rules and Orders Requiring A
               Factual Support for the Sealing of Documents
 7
               The government’s response to the Court’s Order to Show Cause utterly fails to satisfy its
 8
     burden to demonstrate that the Tze Chao Report is sealable. In this circuit, courts start with a
 9
     “strong presumption in favor of access” when deciding whether to seal records. See Kamakana v.
10
     City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz v. State Farm Mut.
11
     Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). When the records at issue touch on the
12
     merits of the case, as the Tze Chao Report plainly does, the movant must demonstrate “compelling
13
     reasons” why the document must be sealed. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809
14
     F.3d 1092, 1097-99 (9th Cir. 2016). At the very least, the movant must always make a
15
     particularized showing of “good cause” to seal a judicial record. Id. In accordance with the law of
16
     this circuit, this Court expressly stated in the Protective Order in this case that “if the parties move
17
     to seal any items, they must do more than simply state the item has been designated as
18
     Confidential-1 or Confidential-2 under the protective order. They must provide a factual basis for
19
     why any given item is sealable.” (See Dkt. No. 1109, Protective Order, 15 (emphasis added).)
20
     This provision, added by the Court, is consistent with Civil Local Rule 79-5 that requires sealing
21
     requests to be “narrowly tailored” to cover only sealable material. See N.D. Civ. L.R. 79-5 (b),
22
     (d).
23
               The government has not established “compelling reasons,” “good cause,” or any factual
24
     basis for the sealing of the Tze Chao Report. In support of its assertion that the entire Tze Chao
25
     Report should be sealed, the government has provided the Court with the declaration of Dr. Kevin
26
     J. Leary, an employee of the company formerly known as DuPont and now known as The
27

28
                                                  3
     Pangang Defendants’ Opposition to Government’s Response to Order to Show Cause and Motion
                                          to Strike Exhibit
                                 Case No. 4:11-CR-0573-07-10 JSW
 1 Chemours Company. (See Dkt. No. 1129-1, Kevin J. Leary, PH.D. Regarding Exhibit A to the

 2 Declaration of Robert P. Feldman (hereinafter “Leary Decl.”).)

 3          This brief, conclusory declaration provides no meaningful detail whatsoever to substantiate

 4 the claim that the Tze Chao Report contains any confidential DuPont information. Dr. Leary

 5 simply assures the Court that he “can confidently confirm that the English-language portions of

 6 the document contain proprietary and confidential Chemours (formerly DuPont) technical

 7 information related to the chloride production of TiO2.” (Leary Decl. ¶ 5.) He then lists a handful

 8 of high-level aspects of the chloride-route titanium dioxide process he says are discussed in the

 9 Tze Chao report, and asserts that they are “proprietary and confidential.” (Id.) Finally, he assures

10 the Court that “[i]f the document . . . were posted for public viewing, it could harm Chemours’

11 business interests.” (Id. ¶ 6.) Tellingly, despite the fact that Dr. Leary quotes from and

12 paraphrases the Tze Chao Report, the Leary Declaration was not filed under seal. At the very

13 least, any portion of the Tze Chao Report discussed in the Leary Declaration should be filed

14 publicly.

15          The Leary Declaration is a quintessential example of an insufficient basis for the sealing of

16 a document in the Northern District of California. There is no factual basis provided for anything

17 Dr. Leary states. Dr. Leary does not explain why any specific portion of the Tze Chao Report is

18 confidential and needs to be sealed, let alone the entire document. Although Dr. Leary lists a

19 handful of aspects of the DuPont chloride route process that he contends are confidential, he does

20 not explain why or how any specific portion of the Tze Chao Report would actually reveal

21 confidential information about those aspects to the public. This is precisely the type of “broad

22 allegations of harm, unsubstantiated by specific examples or articulated reasoning” that are not

23 sufficient to establish even good cause. Foltz, 331 F.2d at 1130. In effect, the government and

24 Dr. Leary are telling the Court: “trust us, this document should be sealed.” As this Court’s

25 specific addition to the Protective Order made clear and as the law would otherwise require, this is

26 not sufficient. Nor is this a “form over substance” argument by the defense: the Tze Chao Report

27 is a high level document and does not on its face appear to contain proprietary material that would

28
                                                  4
     Pangang Defendants’ Opposition to Government’s Response to Order to Show Cause and Motion
                                          to Strike Exhibit
                                 Case No. 4:11-CR-0573-07-10 JSW
 1 be harmful to any party were it publicly filed—reflecting why it should be publicly filed and why

 2 the Bill of Particulars should be granted.

 3          The government also argues that, going forward, it should not be subject to this Court’s

 4 sealing rules. The government claims that it should be granted “relief from the strictures” of the

 5 rules that require litigants in the Northern District of California to provide a factual basis for the

 6 filing of documents under seal. (Response at 3-4.) The government complains that it “should not

 7 be forced at the same time it is responding to defense motions, to file supporting documentation

 8 for every single confidential document that the Pangang Defendants decide to file on the docket.”

 9 (Id. at 3.) The rules of the Court requiring the filing of such “supporting documentation”—which

10 every party to litigation in the Northern District of California must and does comply with every

11 day—are too burdensome for the government.

12          The government’s request for an exemption from these rules should be denied outright. In

13 addition to being plainly contrary to the presumption in favor of access to court records in this

14 circuit, the arguments underlying this request are all meritless.

15          First and foremost, the government suggests that the Tze Chao Report was attached to the

16 Feldman declaration in bad faith, merely to require the government and DuPont to “expend

17 resources” substantiating the government’s confidentiality designations. (Response at 3.) But in

18 fact there was clearly a legitimate reason to submit the Tze Chao Report as an exhibit to the

19 Motion for Bill of Particulars. In the Third Superseding Indictment, the government alleges that

20 the Pangang Defendants received this report from Tze Chao, and that it “relied, in part, on

21 DuPont’s trade secrets.” Yet the Indictment does not identify the nature of the “Dupont[ ] trade

22 secrets” allegedly contained in the report, nor does it identify the portions of the Report that

23 supposedly relied on those secrets. This is one of the main arguments in the Pangang Defendants’

24 Motion for Bill of Particulars. The Pangang Defendants explain in their Motion that they are

25 entitled to know which portions of the Report the government claims the Pangang Defendants

26 reasonably believed were trade secrets, or were in fact trade secrets. Without a bill of particulars

27 on this issue, the Pangang Defendants will face unfair surprise at trial. The Report was attached to

28 the Pangang Defendants Motion so that the Court could make an informed judgment regarding
                                                  5
    Pangang Defendants’ Opposition to Government’s Response to Order to Show Cause and Motion
                                          to Strike Exhibit
                                Case No. 4:11-CR-0573-07-10 JSW
 1 the difficulty the Pangang Defendants face attempting to discern the particular portions of the

 2 document that underlie the government’s theory in this case.

 3          In addition, the suggestion that the Pangang Defendants will purposefully seek to

 4 overwhelm the government with unnecessary sealed filings in the future is completely unfounded.

 5 The Pangang Defendants filed a single exhibit to their Motion for Bill of Particulars—one which

 6 was called out by name in the Indictment and central to the relief the Pangang Defendants

 7 requested. The Pangang Defendants did not file as exhibits other documents discussed in their

 8 motion, opting instead to describe them in non-confidential terms in the Declaration of Robert P.

 9 Feldman. (See Dkt. No. 1124-1, Decl. of Robert P. Feldman in Support of Mot. for Bill of

10 Particulars, ¶ 3.) If the defense were ever to abuse the process set out by the Local Rules and this

11 Court’s Orders by pointlessly attaching documents to its pleadings, the Court would instantly

12 know it and could take appropriate action. That has clearly not occurred thus far, and there is no

13 reason to assume it would occur in the future.

14          Lastly, the government implies that the Pangang Defendants should have objected to the

15 government’s designation of the Tze Chao Report before using it as an exhibit. It would make no

16 sense that the defense file thousands of motions challenging the government’s overbroad

17 designations—and the Protective Order accordingly explicitly states that the Pangang Defendants

18 are under no obligation to object to the government’s confidentiality designations (of which there

19 are thousands) even if they disagree with them. (Protective Order, ¶ 4 (“Defendants and their

20 counsel may choose not to formally challenge the designation of certain materials as confidential

21 at the pre-trial stage. Such a failure to challenge the confidential designation does not constitute a

22 waiver . . .”).) The Protective Order further states that the Pangang Defendants are entitled to use

23 documents designated confidential by the government “as exhibits to pleadings.” (Id. ¶ 5.)

24      II. The Government’s Motion to Strike is Meritless
25          The government’s motion to strike the Tze Chao Report as an exhibit entirely should be

26 denied. This motion appears to be based on three arguments, each of which is either flatly wrong

27 or irrelevant. First, the government claims that the Tze Chao Report is not cited in the Pangang

28 Defendants’ Motion for Bill of Particulars. This is wrong. The Tze Chao Report is referenced at
                                                    6
   Pangang Defendants’ Opposition to Government’s Response to Order to Show Cause and Motion
                                            to Strike Exhibit
                                  Case No. 4:11-CR-0573-07-10 JSW
 1 multiple points throughout that Motion. (See Motion at 4, 8.) The Tze Chao Report is also

 2 expressly identified by the Pangang Defendants in their Proposed Order granting their Motion.

 3 (See Dkt. No 1124-3, Proposed Order, at ¶ 2.)

 4          Second, the government argues that when resolving a Motion for Bill of Particulars, the

 5 Court is limited to the “four corners” of the Indictment. Even assuming the government is correct

 6 as a matter of law, this point is irrelevant. The Tze Chao Report falls squarely within those four

 7 corners, as it is discussed at multiple points in the Third Superseding Indictment. (See Dkt. No.

 8 971, Third Superseding Indictment, at ¶¶ 30, 53.)

 9          Finally, the government claims that by identifying the Tze Chao Report as one of the

10 documents mentioned in the Indictment, the Pangang Defendants have “prove[n] too much,” as

11 they have “demonstrated that the [Indictment] actually does enable [defense counsel] to

12 understand the charges against the defendants and locate key documents produced in discovery.”

13 (Response at 2.) The fact that a document can be identified does not mean that which of the many

14 statements in it are alleged to be trade secrets is evident from the face of the document; certainly,

15 no authority is cited or exists for this remarkable proposition.

16                                            CONCLUSION
17          For the foregoing reasons, the Pangang Defendants respectfully requests that the Court

18 order that Exhibit A to the Declaration of Robert P. Feldman be publicly filed. The Pangang

19 Defendants also request that the Court deny the government’s Motion to Strike.

20
      Dated: April 3, 2019                              /s/ Robert P. Feldman
21                                                      ROBERT P. FELDMAN
                                                        JOHN MARK POTTER
22                                                      ALEC ASHER LEVY

23                                                      Quinn Emanuel Urquhart & Sullivan, LLP
24
                                                        Attorneys for Pangang Defendants
25

26

27

28
                                                  7
     Pangang Defendants’ Opposition to Government’s Response to Order to Show Cause and Motion
                                          to Strike Exhibit
                                 Case No. 4:11-CR-0573-07-10 JSW
